Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-3,
                                    6-6, PageID.1308
                                         PageID.268 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page11ofof44




                             EXHIBIT 6
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-3,
                                    6-6, PageID.1309
                                         PageID.269 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page22ofof44




                                                                       EXHIBIT 2
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-3,
                                    6-6, PageID.1310
                                         PageID.270 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page33ofof44




                                                                       EXHIBIT 2
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-3,
                                    6-6, PageID.1311
                                         PageID.271 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page44ofof44




                                                                       EXHIBIT 2
